Citation Nr: 0724863	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
prostate adenocarcinoma, status post radical retrograde 
prostatectomy associated with Agent Orange (herbicide) 
exposure, on appeal from the initial determination.  

2.  Entitlement to a compensable evaluation for impotence as 
secondary to service-connected prostate adenocarcnioma, 
status post radical retrograde prostatectomy associated with 
Agent Orange (herbicide) exposure, on appeal from the initial 
determination.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue of entitlement to an evaluation in excess of 10 
percent for prostate adenocarcinoma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has erectile dysfunction without deformity of the 
penis.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The purpose of § 5103(a) notice has been met when a claim for 
service connection is granted and an initial disability 
rating and effective date are assigned, because the claim has 
been substantiated.  Once this purpose is met, the filing of 
a notice of 
disagreement does not trigger additional § 5103(a) notice.  
Rather, VA's statutory duties are then specified under 38 
U.S.C.A. § 5104 and § 7105, and applicable regulatory duties 
are found at 38 C.F.R. § 3.103.

In the instant case, VA did not provide 38 U.S.C.A. § 5103(a) 
notice to the veteran regarding his claim for an increase.  
This error did not prejudice the veteran because the claim 
was substantiated.  In December 2004, the RO granted the 
claim for service connection.  VA met its applicable duties 
by issuing a complying rating decision in December 2004 and a 
complying statement of the case in September 2005.  In 
October 2005, the veteran indicated that he did not want a 
hearing.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  A VA 
medical examination was afforded the veteran in September 
2004 to evaluate the severity of his disability.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating

Service connection was granted in a December 2004 rating 
decision for impotence as secondary to service-connected 
prostate adenocarcnioma, status post radical retrograde 
prostatectomy associated with Agent Orange (herbicide).  A 
noncompensable rating was assigned and the veteran was also 
granted special monthly compensation for loss of use of a 
creative organ.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

This claim for a compensable rating for erectile dysfunction 
arises from the rating decision that granted service 
connection for this disability.  In such cases, separate, or 
"staged" ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. § 
4.115(b), Diagnostic Code 7522.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  During the September 2004 examination, 
the veteran reported that he suffered from impotence and by 
his statement in his October 2005 substantive appeal, he 
continues to so suffer.  However, the evidence of record 
demonstrates that the veteran does not suffer from penile 
deformity.  

A December 2003 VA Agent Orange examination contained a 
negative report as to the veteran's genitalia.  Treatment 
records from Lyman R. Brothers, III, M.D., the physician who 
performed the veteran's prostatectomy in March 2004, show 
that as of March 2004 the veteran's genitalia were that of a 
normal male.  In September 2004, the veteran underwent 
another VA examination.  No physicial examination of his 
genitourinary system was performed.  The veteran has never 
reported that he has any penile deformity.  His assertions, 
as expressed in his April 2005 notice of disagreement and his 
October 2005 substantive appeal, are limited to his inability 
to perform due to impotence and the negative impact of the 
impotence on his marriage.  

VA has taken into account the veteran's impotence, as 
reflected by the RO's grant of special monthly compensation 
for loss of the use of a creative organ.  However, because 
the evidence shows that the veteran does not have penile 
deformity, a necessary criterion for a compensable rating in 
this case, his claim for a compensable evaluation for this 
disability must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Entitlement to a compensable evaluation for impotence as 
secondary to service-connected prostate adenocarcnioma, 
status post radical retrograde prostatectomy associated with 
Agent Orange (herbicide) exposure, on appeal from the initial 
determination, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In September 2004, the veteran underwent VA examination to 
determine the severity of his prostate adenocarcinoma, status 
post radical retrograde prostatectomy.  The examiner recorded 
the veteran's report that he gets up to urinate 0 to 2 times 
per night and that he had no significant incontinence.  In 
his October 2005 substantive appeal, the veteran stated that 
he often has no control and wets himself.  He also reported 
that he has to urinate from 2 to 6 times per night but that 
some nights are better than others.  Thus, it appears that 
the veteran's disability may have worsened since the 
September 2004 examination.  

Therefore, a VA examination is necessary to properly evaluate 
his prostate adenocarcinoma, status post radical retrograde 
prostatectomy.  VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record does not contain sufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.2.  To constitute a useful and pertinent rating 
tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Green v. Derwinski, 1 Vet. App. 121,124 (1991); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  On remand, the veteran should 
be afforded another VA genitourinary examination.  Any recent 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA medical care providers that have 
treated him for residuals of prostate 
adenocarcinoma since April 2004.  Make 
arrangements to obtain any records 
identified by the veteran.

2.  Thereafter, schedule the veteran for a 
VA genitourinary examination.  The 
examiner should review the claims folder 
in conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected prostate adenocarcinoma, status 
post radical retrograde prostatectomy.  
The examiner is requested to discuss 
whether there is objective evidence that 
the veteran has urine leakage, post-
surgical urinary diversion, urinary 
incontinence, or stress incontinence which 
requires the use of an appliance or the 
wearing of absorbent materials, and if so, 
how often absorbent materials must be 
changed.  

The examiner should also address daytime 
voiding interval, in hours; the number of 
times per night the veteran awakens to 
void; and a description of any obstructive 
symptomatology.  The examiner must 
indicate the extent, if any, of renal 
dysfunction; and frequency, if any, of 
urinary tract infection, to include a 
description of therapy and management.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


